UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam New Opportunities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2008 Date of reporting period: September 30, 2007 Item 1. Schedule of Investments: Putnam New Opportunities Fund The fund's portfolio 9/30/07 (Unaudited) COMMON STOCKS (100.0%)(a) Shares Value Advertising and Marketing Services (0.6%) Omnicom Group, Inc. $26,790,939 Aerospace and Defense (3.2%) Boeing Co. (The) Lockheed Martin Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Industrial Corp. United Technologies Corp. Airlines (0.3%) SkyWest, Inc. Automotive (0.1%) AutoZone, Inc. (NON) Banking (0.6%) Unibanco-Uniao de Bancos Brasileiros SA ADR (Brazil) UnionBanCal Corp. Basic Materials (0.7%) Ceradyne, Inc. (NON) Beverage (1.0%) Hansen Natural Corp. (NON) PepsiAmericas, Inc. PepsiCo, Inc. Biotechnology (3.4%) Applera Corp.- Applied Biosystems Group Celgene Corp. (NON) Genzyme Corp. (NON) Gilead Sciences, Inc. (NON) Invitrogen Corp. (NON) Building Materials (0.2%) Sherwin-Williams Co. (The) Chemicals (3.1%) Albemarle Corp. Celanese Corp. Ser. A CF Industries Holdings, Inc. Lubrizol Corp. (The) Monsanto Co. Sigma-Adrich Corp. Terra Industries, Inc. (NON) Commercial and Consumer Services (1.1%) Chemed Corp. Diamond Management & Technology Consultants, Inc. Dun & Bradstreet Corp. (The) Manpower, Inc. Pre-Paid Legal Services, Inc. (NON) Communications Equipment (4.2%) Cisco Systems, Inc. (NON) Comtech Telecommunications Corp. (NON) Harris Corp. Qualcomm, Inc. Computers (4.1%) ANSYS, Inc. (NON) Apple Computer, Inc. (NON) Emulex Corp. (NON) Hewlett-Packard Co. Insight Enterprises, Inc. (NON) Micros Systems, Inc. (NON) NCR Corp. (NON) Synaptics, Inc. (NON) Conglomerates (0.1%) AMETEK, Inc. Construction (0.5%) Layne Christensen Co. (NON) Perini Corp. (NON) Consumer (1.3%) Black & Decker Manufacturing Co. Blue Nile, Inc. (NON) Fossil, Inc. (NON) Tupperware Brands Corp. Consumer Finance (0.4%) Asta Funding, Inc. Portfolio Recovery Associates, Inc. Consumer Goods (1.2%) Chattem, Inc. (NON) Jarden Corp. (NON) Kimberly-Clark Corp. Newell Rubbermaid, Inc. Procter & Gamble Co. (The) Consumer Services (0.7%) FTI Consulting, Inc. (NON) Labor Ready, Inc. (NON) Nutri/System, Inc. (NON) Containers (0.1%) Pactiv Corp. (NON) Electric Utilities (0.9%) Edison International Exelon Corp. Electrical Equipment (0.3%) Emerson Electric Co. WESCO International, Inc. (NON) Electronics (3.5%) Amphenol Corp. Class A Atmel Corp. (NON) Avnet, Inc. (NON) General Cable Corp. (NON) Intel Corp. Mentor Graphics Corp. (NON) NVIDIA Corp. (NON) Synopsys, Inc. (NON) Trimble Navigation, Ltd. (NON) Varian, Inc. (NON) Energy (5.3%) Cameron International Corp. (NON) Global Industries, Ltd. (NON) Grant Prideco, Inc. (NON) Grey Wolf, Inc. (NON) Halliburton Co. National-Oilwell Varco, Inc. (NON) Noble Corp. Pride International, Inc. (NON) Rowan Cos., Inc. Schlumberger, Ltd. Superior Energy Services (NON) Energy (Other) (0.5%) Covanta Holding Corp. (NON) Engineering & Construction (0.7%) Fluor Corp. Jacobs Engineering Group, Inc. (NON) McDermott International, Inc. (NON) Entertainment (0.3%) Regal Entertainment Group Class A Environmental (0.2%) Foster Wheeler, Ltd. (NON) Financial (2.0%) Assurant, Inc. Interactive Data Corp. JPMorgan Chase & Co. Moody's Corp. Food (0.1%) Wrigley (Wm.) Jr. Co. Health Care Services (6.9%) Aetna, Inc. Amedisys, Inc. (NON) AMERIGROUP Corp. (NON) Apria Healthcare Group, Inc. (NON) Bio-Rad Laboratories, Inc. Class A (NON) Charles River Laboratories International, Inc. (NON) CIGNA Corp. Coventry Health Care, Inc. (NON) DaVita, Inc. (NON) Henry Schein, Inc. (NON) Humana, Inc. (NON) McKesson Corp. Sun Healthcare Group, Inc. (NON) WellCare Health Plans, Inc. (NON) Homebuilding (0.8%) NVR, Inc. (NON) Household Furniture and Appliances (1.0%) Tempur-Pedic International, Inc. Insurance (1.3%) Allstate Corp. (The) Amtrust Financial Services, Inc. Arch Capital Group, Ltd. (Bermuda) (NON) Markel Corp. (NON) Investment Banking/Brokerage (1.8%) Affiliated Managers Group (NON) Goldman Sachs Group, Inc. (The) Lazard, Ltd. Class A (Bermuda) Lehman Brothers Holdings, Inc. State Street Corp. Leisure (0.1%) Polaris Industries, Inc. Lodging/Tourism (0.4%) Choice Hotels International, Inc. Machinery (1.6%) Cummins, Inc. Gardner Denver, Inc. (NON) Manitowoc Co., Inc. (The) Terex Corp. (NON) Timken Co. Manufacturing (2.3%) Acuity Brands, Inc. ITT Corp. Knoll, Inc. Mettler-Toledo International, Inc. (Switzerland) (NON) Roper Industries, Inc. Teleflex, Inc. Media (0.9%) Meredith Corp. Viacom, Inc. Class B (NON) Walt Disney Co. (The) Medical Technology (6.6%) Baxter International, Inc. Becton, Dickinson and Co. C.R. Bard, Inc. DENTSPLY International, Inc. Hologic, Inc. (NON) Hospira, Inc. (NON) Kinetic Concepts, Inc. (NON) Medtronic, Inc. Meridian Bioscience, Inc. Millipore Corp. (NON) Nighthawk Radiology Holdings, Inc. (NON) Pall Corp. PerkinElmer, Inc. Techne Corp. (NON) Waters Corp. (NON) Metals (3.1%) Agnico-Eagle Mines, Ltd. (Canada) AK Steel Holding Corp. (NON) Carpenter Technology Corp. Cleveland-Cliffs, Inc. Freeport-McMoRan Copper & Gold, Inc. Class B Nucor Corp. Natural Gas Utilities (0.1%) ONEOK, Inc. Oil & Gas (3.5%) Exxon Mobil Corp. Frontier Oil Corp. Holly Corp. Penn West Energy Trust (Canada) Tesoro Corp. Unit Corp. (NON) Western Refining, Inc. Pharmaceuticals (2.7%) Biovail Corp. (Canada) Cephalon, Inc. (NON) Eli Lilly Co. Endo Pharmaceuticals Holdings, Inc. (NON) Johnson & Johnson King Pharmaceuticals, Inc. (NON) Salix Pharmaceuticals, Ltd. (NON) Sepracor, Inc. (NON) Watson Pharmaceuticals, Inc. (NON) Power Producers (0.7%) Mirant Corp. (NON) Reliant Resources, Inc. (NON) Publishing (0.4%) McGraw-Hill Cos., Inc. (The) Real Estate (1.4%) CB Richard Ellis Group, Inc. Class A (NON) Jones Lang LaSalle, Inc. Taubman Centers, Inc. (R) Restaurants (2.4%) Brinker International, Inc. CBRL Group, Inc. Darden Restaurants, Inc. Domino's Pizza, Inc. Jack in the Box, Inc. (NON) McDonald's Corp. Retail (4.3%) Big Lots, Inc. (NON) Brown Shoe Co., Inc. CROCS, Inc. (NON) Dollar Tree Stores, Inc. (NON) Dress Barn, Inc. (NON) EZCORP, Inc. Class A (NON) GameStop Corp. (NON) Jos. A. Bank Clothiers, Inc. (NON) NBTY, Inc. (NON) Priceline.com, Inc. (NON) RadioShack Corp. TJX Cos., Inc. (The) Semiconductor (1.0%) Lam Research Corp. (NON) Teradyne, Inc. (NON) Verigy, Ltd. (Singapore) (NON) Software (5.8%) Autodesk, Inc. (NON) BMC Software, Inc. (NON) Cadence Design Systems, Inc. (NON) Informatica Corp. (NON) JDA Software Group, Inc. (NON) Microsoft Corp. Novell, Inc. (NON) Staffing (0.1%) Heidrick & Struggles International, Inc. (NON) Technology (0.3%) ON Semiconductor Corp. (NON) Technology Services (2.6%) Accenture, Ltd. Class A (Bermuda) Blue Coat Systems, Inc. (NON) eBay, Inc. (NON) Ingram Micro, Inc. Class A (NON) Shanda Interactive Entertainment, Ltd. ADR (China) (NON) Symantec Corp. (NON) VeriSign, Inc. (NON) Telecommunications (2.6%) Brightpoint, Inc. (NON) CenturyTel, Inc. Embarq Corp. InterDigital, Inc. (NON) j2 Global Communications, Inc. (NON) NeuStar, Inc. Class A (NON) NII Holdings, Inc. (NON) Premiere Global Services, Inc. (NON) Telephone (0.4%) AT&T, Inc. Textiles (1.4%) NIKE, Inc. Class B Phillips-Van Heusen Corp. Polo Ralph Lauren Corp. Tobacco (1.9%) Altria Group, Inc. Loews Corp. - Carolina Group Toys (0.7%) Hasbro, Inc. Waste Management (0.2%) Republic Services, Inc. Stericycle, Inc. (NON) TOTAL INVESTMENTS Total investments (cost $3,918,781,417) (b) $4,270,173,101 WRITTEN OPTIONS OUTSTANDING at 9/30/07 (premiums received $46,134) (Unaudited) Contract Expiration date/ amount strike price Value Blue Coat Systems, Inc. (Call) $17,150 Oct 07/$87.80 $46,134 NOTES (a) Percentages indicated are based on net assets of $4,271,934,556. (b) The aggregate identified cost on a tax basis is $3,920,084,683, resulting in gross unrealized appreciation and depreciation of $497,395,360 and $147,306,942, respectively, or net unrealized appreciation of $350,088,418. (NON) Non-income-producing security. The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $259,976 for the period ended September 30, 2007. During the period ended September 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $261,260,539 and $284,266,593, respectively. (R) Real Estate Investment Trust. At September 30, 2007, liquid assets totaling $1,505,770 have been designated as collateral for open options. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam New Opportunities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 29, 2007
